ON MOTION FOR REHEARING
ZEHMER, Judge.
On motion for rehearing, the state contends that our statement in footnote 3 to the opinion filed June 9, 1983, erroneously implies that we have jurisdiction to review the state’s exercise of prosecutorial discretion. We intended no such intimation, one way or the other. The intent of our statement in that footnote was simply to point out that the propriety of the state attorney’s exercise of such discretion in this case was not properly before us for review. The other matters raised in the motion for rehearing warrant no further discussion.
The motion for rehearing is DENIED.
BOOTH and LARRY G. SMITH, JJ., concur.